Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 1 of 12

Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 1 of 12

UNITED STATES DISTRICT COURT SOUTHERN

DISTRICT OF NEW YORK

MICHAEL DARDASHTIAN, individually and on
behalf of COOPER SQUARE VENTURES, LLC
NDAP, LLC and CHANNEL REPLY, LLC

Plaintiffs,
-against-
DAVID GITMAN, JEREMY FALK, SUMMIT
ROCK HOLDINGS, LLC, ACCEL
COMMERCE, LLC, DALVA VENTURES, LLC,

KONSTANTYN BAGAIEV, OLESKSII
GLUKHAREV and CHANNELREPLY, INC.

Defendants.

 

DAVID GITMAN, individually, and on behalf of
COOPER SQUARE VENTURES, LLC, and
NDAP, LLC

Counterclaim Plaintiffs,

-against-
MICHAEL DARDASHTIAN

Counterclaim Defendant.

 

Nae eee ee ee eee eee eee

USDC SDNY |
DOCUMENT :
ELECTRONICALLY FILE!
DOC #:

DATEFILED:__/u/(q |

    
  
 

 

Cuse No, §7 C¥ 4327 (LLS) (RWL)

DISCOVERY CONFIDENTIALITY ORDER BY CONSENT

WHEREAS, Plaintiffs and

Counterclaim Defendant Michac! Dardashtian

(“Dardashtian"), Cooper Square Ventures, LLC ("CSV"), NDAP, LLC ("NDAP") and Channel

Reply, LLC ("CR LLC") (CSV, NDAP and CR LLC are collectively “Plaintiff

Companies”)(Dardashtian and Plaintiff Companies are collectively, “Plaintiffs") and Defendants

David Gitman (“Gitman”), Accel Commerce, LLC (“Accel”), Dalva Ventures, LLC (“Dalva”),

OTE VL

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 2 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 2 of 12

and Channel Reply, Inc. (“CR Inc.) (collectively, the “Defendants”) have each been requested
to respond to discovery requests; and

WHEREAS, it appearing that discovery in the above-captioned action (the "Litigation")
is likely to involve the disclosure of confidential, proprietary and/or trade secret information, it is

ORDERED as follows:

l. This Discovery Confidentiality Order by Consent (the “Confidentiality Order")
governs the use and handling of documents, things, electronic information in any form (including
embedded data and metadata), testimony, interrogatory responses, and other information,
including all copics, excerpts, and summaries thereof (collectively, the "Material") produced or
given by any defendant, plaintiff, or other individual or entity in this Litigation.

2, Any party to this Litigation and any third-party covered by this Order shall have
the right to designate as "Confidential" and subject to this Order, any Material: (a) that contains
trade secrets, codes, source codes, software programs, competitively sensitive technical,
marketing, financial, sales or ather confidential business information, or (b) that contains private
or confidential personal information, including information reasonably believed to be
confidential, proprietary and/or a trade secret; or (c) that contains information received in
confidence from third parties, or (d) which the producing party otherwise believes in good faith

to be entitled to protection under the FRCP and this Confidentiality Order. Any party to this
Litigation or any third party covered by this Order, who produces or discloses any confidential
material, including any material believed to be confidential, including without limitation any
information, document, thing, inlerrogatory answer, admission, pleading, or testimony, shall
mark the same with the legend: “CONFIDENTIAL” or "CONFIDENTIAL - SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER" (hereinafter “Confidential"). In the event that a

Hea plas yb

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 3 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 3 of 12

party seeks to designate documents or things as “Confidential”, they shall note that in the
covering transmittal of such information.

3. Any party to this Litigation and third-party covered by this Order shall have the
right to designate as “Attorneys’ Eyes Only" and subject to this Order, any Material that contains
highly sensitive business or personal information, the disclosure of which is highly likely to
cause significant harm to an individual or to the business or competitive position of the
designating party. Any party to this Litigation or third party who is covered by this Order, who
produces or discloses any “Attorncys' Eyes Only” Material, including without limitation any
information, document, thing, interrogatory answer, admission, pleading, or testimony, shall
mark the same with the legend: "ATTORNEYS' EYES ONLY" or "“ATTORNEYS' EYES
ONLY - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER" (hereinafter “Attomeys'
Eyes Only"). In the event that a party or third party secks to designate documents or things as
“Attorney's Eyes Only”, they shall note that in the covering transmittal of such information,

4, All “Confidential” Material shall be used by the receiving party solely for
purposes of the prosecution or defense of this Litigation, shall not be used by the receiving party
for any business, commercial, competitive, personal or other purpose, and shall not be disclosed
by the receiving parly to anyone other than those set forth in Paragraph 5, unless and until the
restrictions herein are removed either by writfen agreement of counsel for the parties, or by
Order of the Court. It is, however, understood that counsel for a party may give advice and
opinions to his or her client solely relating to the above-captioned action based on his or her
evaluation of “Confidential” material, provided that such advice and opinions shall not reveal the
content of such “Confidential” material except by prior written agreement of counsel for the

parties, or by Order of the Court.

TEENS Yet

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 4 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 4 of 12

5, “Confidential” Material and the contents of “Confidential” Material may be
disclosed only to the following individuals under the following conditions:

a, Outside counsel and staff (herein defined as any attorney at the parties’ outside
law firms) and relevant in-house counsel for the parties;

b. Outside experts or consultants retained by outside counsel for purposes of this
action, provided they have signed a non-disclosure agreement agrecing to be
bound by the terms of this Order;

c. Secretarial, paralegal, clerical, duplicating and data processing personnel of the
foregoing in (a) and/or (b);

d. The Court and court personnel;

e. Any deponent may be shown or examined on any information, document or thing
designated “Confidential” if (i) it appears that the witness authored or received a
copy of it, was involved in the subject matter described therein or is employed by
the party who produced the information, document or thing, if counsel showing or
examining on the information, document or thing designated as "Confidential"
has a good faith basis to believe one of the above-listed conditions applies, or if
the producing party consents to such disclosure; (fi) in addition, the deponent may
be requested to sign the attached Certification of Confidentiality, and, iLexecuted,
may be shown the "Confidential" material; (iii) if a controversy arises, and the
parties and their counsel are unable to resolve the dispute after a meet and confer,
then the parties agree to follow the procedures set forth in Paragraph 10(b) below.

f. Vendors retained by or for the parties to assist in preparing for pretrial discovery,

trial and/or hearings including, but not limited to, court reporters, litigation

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 5 of 12
Case 1:17-cv-04327-LLS-RWL Document107 Filed 09/11/19 Page 5 of 12

support personnel, jury consultants, individuals to prepare demonstrative and
audiovisual aids for use in the courtroom or in depositions or mock jury sessions,
as well as their staff, stenographic, and clerical employees whose duties and
responsibilities require access to such materials; and

g. The parties. In the case of parties that are corporations or other business entities,
party" shall mean executives and employees who are required to participate in
decisions with reference to this lawsuit or otherwise required to provide
testimony.

6. “Confidential” Material shall be used only by individuals permitted access to it
under Paragraph 5. “Confidential” Material, copies thereof, and the information contained
therein, shall not be disclosed in any manner to any other individual, until and unless (a) oulside
counsel for the party asserting confidentiality waives the claim of confidentiality, or (b) the
Court orders such disclosure.

7. With respect to any depositions that involve a disclosure of “Confidential”
material of a party to this action, stich party shal! have until twenty (20) days afier receipt of the
deposition transcript within which to inform all other parties that portions of the transcript are to
be designated “Confidential”, which period may be extended by agreement of the parties. No
.. Such..deposition transcript shall be disclosed to any individual other than the individuals
described in Paragraph 4(a), (b), (c), (d), (f} and (g) above and the deponent during these twenty
(20) days, and no individual attending such a deposition shall disclose the contents of the
deposition to any individual other than those described in Paragraph 4(a), (b), (c), (4), (A) and (g)
above during said twenty (20) days. Upon being informed that certain portions of a deposition

are io be designated as “Confidential”, all parties shall immediately cause each copy of the

PPIs:

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 6 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 6 of 12

transcript in its custody or control to be appropriately marked and limit disclosure of that
transcript in accordance with Paragraphs 3 and 4.

8. Material produced and marked as “Attorneys' Eyes Only” may be disclosed only
to outside counsel for the receiving party and to such other persons as counsel for the producing
party agrees in advance or as ordered by the Court. Any deponent may be shown or examined
on any information, document or thing designated as “Attorney's Eyes Only" if it appears the
witness authored or received a copy of it, or if agreed upon in writing between counsel for both
parties;

9, If counsel for a party receiving documents or information designated as
“Confidential” or “Attorneys! Eyes Only” hereunder objects to such designation of any or all of
such items, the following procedure shall apply:

{a} Counse] for the objecting party shall serve on the designating party or third party
a written objection to such designation, which shall describe with particularity the
documents or information in question and shall state the grounds for objection.
The objecting and producing party shall confer in good faith to resolve any such
dispute. If the parties are unable to resolve the dispute, the objecting party may
apply to the Court for a ruling that the Material is not appropriately designated,
giving notice to the designating party.

(b) If a dispute as to a “Confidential” or “Attorneys' Eyes Only” designation of a
document or item of information cannot be resolved by agreement, the proponent
of the designation being challenged shall carry the burden of demonstrating the
basis for such designation. A challenge to the designation shall follow the

procedures set forth in the applicable Local, Federal and Judge's Individual Rules.

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 7 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 7 of 12

The document or information that is the subject of the filing shall be treated as
originally designated pending resolution of the dispute, including filing the
documents or information under seal, as appropriate.

10. All requests to seal documents filed with the Court shall comply with the FRCP,
and the parties hereto hereby jointly request that all material marked “Confidential” andor
“Attorncy’s Eyes Only” be sealed from the public record, and will make application to the Court
for such relief. No party shall file “Confidential” or “Attomey’s Eyes Only” documents or things
on the Court Docket unless ordered ta do so by the Court.

tl. If the need arises during trial or at any hearing before the Court for any parly to
disclose “Confidential” or “Attorneys' Eyes Only” Material, it may do so only after giving notice
to the producing party and as directed by the Court.

12 To the extent consistent with applicable law, the inadvertent, unintentional or

mistaken disclosure of “Confidential” and/or “Attorney's Eyes Only” material that should have
been designated as such, regardless of whether the information, document or thing was so
designated at the time of disclosure, shall not be deemed a waiver in whole or in part of a party's
claim of confidentiality, either as to the specific information, document or thing disclosed or as
to any other material or information concerning the same or related subject matter. Such
inadvertent, unintentional or mistaken disclosure may be rectified by notifying, in wniting,
counsel for all parties to whom the “Confidential” and/or “Attorney’s Eyes Only” material was
disclosed that the material should have been designated “Confidential” and/or “Attorney's Eyes
Only? within a reasonable time after such inadvertent or unintentional disclosure. Such notice

shall constitute a designation of the information, document or thing as “Confidential” and/or

“Attorney's Eyes Only” under this Discovery Confidentiality Order. In a deposition or at trial,

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 8 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 8 of 12

there is a presumption that counsel is acting in good faith. If any attorney for a party in this
Litigation inadvertently, unintentionally or mistakenly violates this Confidentiality Order, and
such violation is noticed by opposing counsel, the opposing counsel agrees to promptly nolify
the attorney committing the violation and provide a reasonable opportunity to cure the violation
to the extent reasonably curable.

13. When the inadvertent, unintentional or mistaken disclosure of any Material
protected by privilege or work-product immunity or other applicable privilege or protection is
discovered by the producing party and brought to the attention of the recciving party, the
receiving party shall return the Material to the producing party or destroy or delete the Material,
on the request of the producing party. The receiving party shall take all reasonable steps to
delete or otherwise permanently remove the Materials from any systems used to house
documents, including document review databases, e-rooms, or any other locations that store the
document, The receiving party may make no use of the inadvertently disclosed Material in this
Litigation or any other matter, or disclose the Material's contents to anyone who was not already
aware of its contents, Such inadvertent, unintentional or mistaken disclosure of such Material
protected by privilege or work-product protection or other applicable privilege or protection shall
not by itself constitute a waiver by the producing party of any claims of privilege, work product
protection or other protection.. However, nothing-herein restricts the right of the receiving party
to challenge the producing party's claim of privilege if appropriate within a reasonable time after
receiving notice of the inadvertent, unintentional or mistaken disclosure This Order shall be
interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

14. No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 9 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 9 of 12

other than the party asserting confidentiality, rightfully in possession of such information on a
non-confidential basis, shall be deemed or considered to be “Confidential” material under this
Discovery Confidentiality Order.

1S. This Discovery Confidentiality Order shall not deprive any party of its right to
object to discovery by any other party or on any otherwise permitted ground. This Discovery
Confidentiality Order is being entered without prejudice to the right of any party to move the
Court for modification or for relief from any of its terms.

16. This Discovery Confidentiality Order shall survive the termination of this action
and shall remain in full force and effect unless and until modified by an Order of this Court or by
the written stipulation of the parties filed with the Court. The Court expressly retains jurisdiction
of this action for enforcement of the provisions of this Confidentiality Order following the final
resolution of this Litigation.

17. Upon final conclusion of this litigation, within sixty (60) days after the final
termination of this Litigation, including appeals, each party or other individual subject to the
terms hereof shall use reasonable efforts to either return to the originating source all originals
and unmarked copies of documents and things containing “Confidential” and/or “Attomey’s
Eyes Only” Material or to destroy such “Attorney's Eyes Only” and/or “Confidential" Material
and certify that fact.; provided, however, that counsel may retain complete copies of all
deposition and trial transcripts and pleadings including any exhibits attached thereto,
correspondence, expert reports and attorney work product that contain or refer to “Attorney's
Eyes Only” and/or "Confidential" Material for archival purposes, subject to the provisions of this
Discovery Confidentiality Order which shall survive the final disposition of this Litigation. To

the extent a party requests the return of “Confidential” and/or “Attorney's Eyes Only” Material

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 10 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 11 of 12

UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK

MICHAEL DARDASHTIAN, individually and on
behalf of COOPER SQUARE VENTURES, LLC
NDAP, LLC and CHANNEL REPLY, LLC

Plaintiffs,
-against-

DAVID GITMAN, JEREMY FALK, SUMMIT
ROCK HOLDINGS, LLC, ACCEL
COMMERCE, LLC, DALVA VENTURES, LLC,
KONSTANTYN BAGAIEV, OLESKSIE
GLUKHAREV and CHANNELREPLY, INC,

Defendants. Case No, 17 CV 4327 (LLS) (RWL)

 

DAVID GITMAN, individually, and on behalf of
COOPER SQUARE VENTURES, LLC, and
NDAP, LLC

Counterclaim Plaintiffs,

-against-
MICHAEL DARDASHTIAN

Counterclaim Defendant.

Swe Neh Ne ee Ne ee Ne Ne Ne eee ee eee eee ee eo

 

CERTIFICATION OF CONFIDENTIALITY

[ hereby certify my understanding that Material designated “Confidential” or "Attorney's
Eyes Only" is being provided to me pursuant to the terms and restrictions of the attached
Discovery Confidentiality Order by Consent in this action by the United States District Court for
the Southem District of New York, on May, 2018 (the “Order"). | have read and understand

the terms of the Order, J agree to be fully bound by them, and | hereby submit to the jurisdiction

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 11 of 12

Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 10 of 12

from the Court after the final conclusion of the Litigation, including the exhaustion of all appeals

therefrom and all related proceedings, the party shall file a motion secking such relief. Nothing

herein shall be interpreted in a manner that would violate any applicable canons of ethics or

cades of professional responsibility.

18. Nothing in this Order shall affect a party's use or disclosure of its own documents

in any way. The use by a party of its own "Confidential" or "Attorney's Eyes Only" documents

as part of the confidential proceedings among the parties or party depositions does not alter the

confidentiality of the documents in question with respect to third parties.

SO ORDERED:

Dated: New York, New York

ey Sererter I, 2019

 

Honorable Robert W. Lehrburper, US.MJ .

APPROVED AS TO FORM AND ENTRY:

ARTURI, D’ARGENIO, GUAGLARDI
& MELITI, LLP

Attomess for ns

Layl _
Barry S. Guaalanit a Evint U TERE Bhs
Mack Centre ]
365 W, Passaic Strect, Suite 130
Rochelle Park, New Jersey 07662
(201) 947-4100
oauavlardi@adeniay com

 

PPE

DENTONS US LLP
Attorneys for Defendants

Lf td 9D Wyst J C
Brian S. Cousin, Esq.
Mark D. Meredith, Esq.
1221 Avenue of the Americas
New York, New York 10020
(212) 768-6700

mark meredith dentans com

 
Case 1:17-cv-04327-LLS-RWL Document 167-3 Filed 07/14/20 Page 12 of 12
Case 1:17-cv-04327-LLS-RWL Document 107 Filed 09/11/19 Page 12 of 12

of the United States District Court for the Southern District of New York for the purposes of

enforcement of this Order.

Dated: Signature:

 

Name:

 

 

ITB

 
